                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 REMY AYESH                                         CASE NO.: 4:20-CV-487
 c/o Anne Schiavone
 4600 Madison Ave. Ste. 810
 Kansas City, MO 64112
               Plaintiff,                           JUDGE:

                        v.

 APARIUM HOTEL GROUP, LLC
 c/o CSC Lawyers Inc. Serv. Co.
 221 Bolivar Street
 Jefferson City, MO 65101
                Defendant.


      DEFENDANT APARIUM HOTEL GROUP, LLC’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant Aparium Hotel Group, LLC

(“Defendant”), by and through the undersigned counsel, hereby give notice of the removal of the

above action from the Circuit Court of Jackson County, Missouri, to the United States District

Court for the Western District of Missouri. As grounds therefore, Defendant states as follows:

       1.       On May 15, 2020, a civil action was commenced by Plaintiff Remy Ayesh in the

Circuit Court of Jackson County, Missouri, where it was docketed as Case No. 2016-CV11956. In

the Complaint, Plaintiff names Aparium Hotel Group, LLC as the Defendant. (Complaint). The

Complaint alleges deprivation of Plaintiff’s civil rights based on sex discrimination and retaliation

in violation of the Missouri Human Rights Act (“MHRA”), Mo. Rev. Stat. § 213.010 and Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. (Complaint, ¶¶ 1, 58-88).

A copy of the Complaint and Summons, which were served upon Defendant are attached hereto

as Exhibit A.




            Case 4:20-cv-00487-HFS Document 1 Filed 06/16/20 Page 1 of 4
        2.      A copy of the remaining process, pleadings, and orders from the Circuit Court of

Jackson County, Missouri are attached hereto as Exhibit B.

        3.      This matter is being removed to Federal Court on the basis of federal question

jurisdiction, under the provisions of 28 U.S.C. §§ 1331, 1441(a), and 1446. Plaintiff’s second cause

of action in the Complaint alleges violations of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq. (Complaint, ¶¶ 74-89).

        4.      The Title VII (42 U.S.C. § 2000e) claim arises under federal law and is subject to

federal question jurisdiction pursuant to 28 U.S.C. §1331.

        5.      This case is a civil action over which this Court has jurisdiction under 28 U.S.C.

§1331; therefore, it is one that may be removed to this Court pursuant to 28 U.S.C. §§1441 and

1446 in that it raises a federal question.

        6.      Plaintiff’s remaining request for relief alleges sex discrimination/harassment

pursuant to the MHRA, Section 213.010 (2005), et seq. This remaining request for relief brought

under Missouri state law arises from the same case or controversy giving rise to Plaintiff’s request

for relief under Title VII. Thus, this claim is within the Court’s supplemental jurisdiction under 28

U.S.C. §1367. Specifically, both claims alleged in Plaintiff’s Complaint arise out of the same

common nucleus of operative facts; namely, alleged gender discrimination and harassment during

Plaintiff’s employment by Defendant at its Crossroads Hotel as the Executive Chef. Therefore,

this Court has pendent jurisdiction over the state law claims raised in the Complaint, and the entire

case may properly be removed to this Court. See United Mine Workers v. Gibbs, 383 U.S. 715,

725 (1966); Osborn v. Haley, 127 S. Ct. 881, 896 (2007) (citing Gibbs).

        7.      Pursuant to 28 U.S.C. §1391, venue is appropriate in the Western District of

Missouri.




                                        -2-
             Case 4:20-cv-00487-HFS Document 1 Filed 06/16/20 Page 2 of 4
       8.      Timing of Removal: Removal is appropriate because fewer than thirty (30) days

have elapsed since Defendant was served with the Summons and Complaint on or about May 19,

2020. See 28 U.S.C. §1446(b); Exhibit B.

       9.      True and correct copies of this Notice of Removal with accompanying exhibits and

Notice of Removal Directed to State Court are being served upon Plaintiff and filed with the clerk

of the Circuit Court of Jackson County, Missouri, in accordance with the provisions on 28 U.S.C.

§1446(d).

       WHEREFORE, Defendant respectfully requests that the action now pending in the Circuit

Court of Jackson County, Missouri be removed to this Court in accordance with the foregoing

statutory provisions.



 Dated: June 16, 2020
                                                   Respectfully submitted,


                                                   /s/ Mark B. Lehnardt
                                                   Mark B. Lehnardt (MO 63670), Trial Attorney
                                                   Email: mlehnardt@bakerlaw.com
                                                   BAKER HOSTETLER LLP
                                                   1050 Connecticut Avenue, N.W., Suite 1100
                                                   Washington, DC 20036
                                                   Telephone: 202.861.1601
                                                   Facsimile: 202.861.1783

                                                   Attorney for Defendant
                                                   Aparium Hotel Group, LLC




                                       -3-
            Case 4:20-cv-00487-HFS Document 1 Filed 06/16/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

         I hereby certify that on June 16, 2020, a copy of the foregoing was served by regular U.S.

mail, postage pre-paid, upon:


 Anne Schiavone
 Tiffany B. Klosener
 4600 Madison Avenue, Suite 810
 Kansas City, Missouri 64112
 T: 816-283-8738
 F: 816-283-8739
 achiavone@hslawllc.com
 tklosner@hslawllc.com

 Attorneys for Plaintiff




                                      /s/ Mark B. Lehnardt
                                      Mark B. Lehnardt
                                      Attorney for Defendant Aparium Hotel Group, LLC




                                      -4-
           Case 4:20-cv-00487-HFS Document 1 Filed 06/16/20 Page 4 of 4
